1The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is a first office action in response to application filed, with the above serial number, on 11 March 2021 in which claims 2-21 filed 21 October 2021 are presented for examination. Claims 2-21 are therefore pending in the application. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 2, 12, “DKIM header”, “published DNS record”, and ‘authentication failure conditions specific to the corresponding sender’. The specification recites using DKIM addresses (not header), the DNS having records (not published), and generally ‘authentication failure conditions’ (not specific to sender and not clear what or how such conditions are met). Claim 6, 16 “screen” the purported sender identity to detect a fraudulent sender “masquerading” as an entity; ‘purported sender identity’.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The “apparatus” claim 12 is not to a process, machine, manufacture, or composition of matter. The apparatus comprising instructions (code) stored on a nontransitory computer readable storage medium (to cause at least one computer to perform the instructions, is software per se. The specification recites that such instructions are “such as program modules, executed by one or more computers or other devices” (par. 20-21), and such modules cannot be hardware as they are stored on media. While the claim recites modules stored on a non-transitory storage media, such media is at best, for use with the claimed apparatus. 
A machine must comprise (at least one) structural element/limitations that showing it is a tangible embodiment, providing evidence that the abstract idea has been applied (a practical application) and that it would not cover all substantial practical uses of the abstract idea (see MPEP 2106 II.(A)). Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture, or composition of matter, patentable eligible category subject matter. 
In order to expedite a comprehensive examination of the instant application, the claims rejected under 35 U.S.C.101 (non-statutory) above, are further rejected as set forth below in anticipation of applicant amending these claims to place them within the admissible statutory categories of invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The apparatus comprising instructions to cause at least one computer (to execute the instructions) is indefinite as it is not clear if the apparatus which comprises the instructions is executing the instructions or the apparatus (being executed) causes a computer to perform the claimed limitations, it is not clear if an apparatus itself comprises at least one / multiple computers.
Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2-21 recite the limitation "the Internet" in line 7 of exemplary claim 2.  There is insufficient antecedent basis for this limitation in the claim. The term is indefinite as ‘the Internet’ is not defined.
For the ‘retrieving’ limitation, it is indefinite if the ‘one or more records…including at least one…record and one or more…conditions’, it is indefinite if the one or more records are the at least one record, or if the ‘condition’(s) are a record and thus the records being ‘two or more records’.
Claims 11, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites ‘each of the plurality of senders has been validated prior to the performance of the computer-implemented method’. There is no antecedent basis for ‘the performance’. Further, it is indefinite if each of the plurality of senders have been validated, and the email message is from a corresponding sender of the plurality of senders, then it is not clear what if any authentication needs or is performed as the sender is validated and the email message is from a validated sender.
Claims 9, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite what is meant by the sharing being ‘indirect’ and also if ‘a corresponding one of the plurality of senders’ is different from ‘a corresponding sender from the plurality of senders’.
Claims 3, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite what ‘a manner associated with an inbox listing for the given email message’ comprises, the scope of such manner and lack of description for the manner and inbox listing making the claim indefinite.

Claim Objections
Claim 2, 12 is objected to because of the following informalities:  In line 12 ‘and a performing .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-9, 11-19, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dreymann (hereinafter “Dreymann”, 2008/0005786) in view of RFC 4408 (hereinafter “RFC 4408”,M. Wong, April 2006).
As per Claim 2, Dreymann discloses a computer-implemented method for processing a plurality of email messages corresponding to a plurality of senders, the computer-implemented method comprising: 
for each given email message of the plurality of email messages identifying a FROM: header of the given email message, a domainkeys identified mail (DKIM) header of the given email message, and a corresponding sender from the plurality of senders (at least paragraph 24, 28-29, 36-37; eg. From: header information with particular header fields, eg. reply-to, sender; attaches the certificate to an e-mail message, for example using Domain Keys Identified Mail (DKIM)), 
retrieving one or more records associated with the corresponding sender via the Internet, including at least one published domain name service (DNS) record and one or more authentication failure conditions specific to the corresponding sender (at least paragraph 7, DNS records of a domain … messages sent from the domain will be marked as legitimate by conventional domain authentication schemes such as the Sender Policy Framework (SPF); par. 18, verifies that the mail sender 104 is authorized to use a stamp--for example, it verifies that the mail sender 104 is up to date on payments, has stamps in his account, has not violated any business rules that limit his ability to stamp e-mail, etc.); 
performing authentication check(s), wherein the authentication check(s) comprise comparing content of the FROM: header with a sender policy framework (SPF) entry retrieved as part of the at least one DNS record and a performing an authentication process using the DKIM header and information retrieved as part of the DNS record (at least paragraph 7, DNS records of a domain … messages sent from the domain will be marked as legitimate by conventional domain authentication schemes such as the Sender Policy Framework (SPF) (at least paragraph 7, DNS records of a domain … messages sent from the domain will be marked as legitimate by conventional domain authentication schemes such as the Sender Policy Framework (SPF); par. 28-30; transit signature with eg. sender and from information in header, then rcpt to information header with hashing fields (unique addresses); par. 10, 28; comparing ‘from’ line in email with from line information stored in registration db for match; if there is a match and the mail sender 104 is allowed to send; par. 19  “verifying that the mail sender 104 is authorized to use a stamp, stamp generator 106 also determines whether the From: header information included in the message matches the header information stored in registration database 114” (one…header(s) representing first party sender); par. 37-38: mailbox provider 110 verifies the validity of the domain specified as the origin of the email, e.g., by using DK, DKIM, “stamp authority 102 may keep its own list … of domain names and valid From: headers and entity names associated with those domain names”), and 
authenticating the given email message dependent on the performing of the authentication check(s) and dependent on the one or more authentication failure conditions specific to the corresponding sender (at least paragraph 37-38, 33, 28; mailbox provider 110 verifies the validity of the domain specified as the origin of the email, e.g., by using DK, DKIM, or SenderID, and once satisfied that the sender owns, controls, or is authorized to send on behalf of the domain, mailbox provider 110 queries the stamp authority's registration database to determine whether the From: header in the received message matches a From: header registered with stamp authority 102 as being associated with that mail sender 104. If so, the message is delivered to the address's mailbox 116; preferably with an indication that it does not have an accompanying valid certificate. For example, as described below with respect to FIG. 3, messages without valid certificates are displayed in one embodiment without a certification icon in order to distinguish them from certificated messages. Alternatively, if the message is rejected, additional steps can be taken, for example the sender of the message could be notified that a message was received claiming to be from the sender 104 but was not successfully validated.); and 
for each one of the plurality of senders, generating an authentication report, wherein the authentication report is to identify information, for each one of the email messages corresponding to the one of the plurality of senders where that one of the email messages failed authentication, as to why that one of the email messages failed authentication (at least paragraph 28, 33; preferably with an indication that it does not have an accompanying valid certificate. For example, as described below with respect to FIG. 3, messages without valid certificates are displayed in one embodiment without a certification icon in order to distinguish them from certificated messages. Alternatively, if the message is rejected, additional steps can be taken, for example the sender of the message could be notified that a message was received claiming to be from the sender 104 but was not successfully validated. In one embodiment, a report is also made 222 to the stamp authority 102).
Dreymann fails to explicitly disclose performing multiple authentication checks. However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of RFC 4408. RFC 4408 teaches, in an analogous art, a mail receiver can perform a set of SPF checks for each mail message it receives, at least the "MAIL FROM" identity header must be checked, and checking the "HELO" identity header beforehand, using “SPF check as part of a larger set of tests in incoming email” (see at least section 2.4), where the checking includes comparing the domain name to a list of validated domains and a fail result being returned to a destination that is the source with a domain that attempted to send the email (section 8.1, 9.1, page 29, section 2.5.4). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of RFC 4408 with Dreymann, as SPF outlined by RFC 4408 is a well-known protocol whereby a domain may explicitly authorize the hosts that are allowed to use its domain name, and a receiving host may check such authorization (RFC 4408 Abstract, section 1.1), and checking SPF as part of multiple tests on incoming mail is according to the preferences of the programmer but would allow authenticating the sender in more than one authentication method depending on sender preference and prior registration preferences, allowing senders that are in fact authentic to not be rejected for only using a different authentication type, and as Dreymann teaches using any of such SPF, DK, DKIM etc.
As per Claim 3. The computer-implemented method of claim 2 wherein authenticating the given email message further comprises: obtaining instructions designating a sender-specific icon specified by the one of the senders, and in connection with successful authentication of the given email message, causing visual display of the sender-specific icon in an inbox of a recipient of the given email, in a manner associated with an inbox listing for the given email message (at least paragraph 35, Fig. 3).
As per Claim 4. The computer-implemented method of claim 3 wherein obtaining further comprises obtaining a web link specified by the one of the senders and downloading the icon using the web link (at least paragraph 35).
As per Claim 5. The computer-implemented method of claim 4 wherein: the computer-implemented method further comprises, for each one of the plurality of email messages, accessing at least one record provided by a validation service, and using the accessed validation record to authenticate the corresponding sender; and the causing of the visual display of the sender-specific icon is performed dependent on successful authentication of the corresponding sender using the accessed validation record (at least paragraph 35; an e-mail with a validated From: header in accordance with an embodiment of the present invention. The illustrated user interface in the example of FIG. 3 is that of a mail client. The UI 300 displays incoming messages and includes for each listed message an information column 302. In the illustrated case, four messages are in the user's inbox, including a first message 308, from "Vilhelm Lancaster"; and a second 310, from "Daniel T. Dreymann". The second message 310 includes an icon 304 that represents an e-mail message from a validated sender. When a user views a message from a validated sender, a display 306 is provided including the true registered name 312 of the sender--in the illustrated case, "Daniel T. Dreymann", as well as the associated e-mail address 314. In contrast, the first message 308 is not from a validated sender, or was delivered with an invalid certificate, and thus no icon appears in the information column 302 next to the message. As will be appreciated by those of skill in the art, UI 300 is but one of many possible ways to display to a user whether the entire "From" information in a message is genuine).
As per Claim 6. The computer-implemented method of claim 2 wherein: identifying the corresponding sender further comprises extracting a purported sender identity from a header of the given email message, transmitting information representing the purported sender identity to a wide area network (WAN) destination, wherein the WAN destination is to screen the purported sender identity to detect a fraudulent sender masquerading as an entity registered in a predetermined database; receiving a response from the WAN destination which names an entity in the predetermined database, and taking the named entity as the corresponding sender  (at least paragraph 28; Stamp generator 106 (WAN destination) verifies From: header information (purported identity) against the From: header registered in registration database 114 (entity registered in predetermined database). In one embodiment, if 208 there is not a match between what is registered and what is in the e-mail header, stamp generator 106 will reject 210 the message. If there is a match and the mail sender 104 is otherwise allowed to send a stamped message, stamp generator 106 adds 212 its signature to the header and returns the message to imprinter 108, which then sends 214 the message to the message's specified recipient); and 
the retrieving of the one or more records, including the at least one domain name service (DNS) record, is performed to obtain a DNS record for the entity named by the response from the WAN destination (at least paragraph 37; mailbox provider 110 verifies the validity of the domain specified as the origin of the email, e.g., by using DK, DKIM, or SenderID, and once satisfied that the sender owns, controls, or is authorized to send on behalf of the domain, mailbox provider 110 queries the stamp authority's registration database to determine whether the From: header in the received message matches a From: header registered with stamp authority 102 as being associated with that mail sender 104).
As per Claim 7. Dreymann fails to explicitly the comparing of content of the FROM: header with the SPF entry retrieved as part of the at least one DNS record is performed first, relative to performing the authentication process using the DKIM header and the information retrieved as part of the DNS record; and the authentication process using the DKIM header and the information retrieved as part of the DNS record is performed in a manner dependent on whether the comparing of content of the FROM: header with the SPF entry results in a successful authentication. However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of RFC 4408. RFC 4408 teaches, in an analogous art, a mail receiver can perform a set of SPF checks for each mail message it receives, at least the "MAIL FROM" identity header must be checked, and checking the "HELO" identity header beforehand (see at least section 2.4), where the checking includes comparing the domain name to a list of validated domains and a fail result being returned to a destination that is the source with a domain that attempted to send the email (section 8.1, 9.1, page 29, section 2.5.4). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of RFC 4408 with Dreymann, as SPF outlined by RFC 4408 is a well-known protocol whereby a domain may explicitly authorize the hosts that are allowed to use its domain name, and a receiving host may check such authorization (RFC 4408 Abstract, section 1.1), checking each purported identity of the email would result in a more accurate authorization result (section 9.3 page 34 – 3. 2.), and checking in a determined order is according to the preferences of the programmer but SPF recommends an order of identity checks would conform to standard verifiable results.
As per Claim 8. The computer-implemented method of claim 2 wherein the computer-implemented method further comprises, in connection with the generating of the authentication report for at least one sender of the plurality of senders: identifying in the authentication report a first condition of an email message associated with the at least one sender when content of a predetermined header of the email message associated with the at least one sender does not match a specific entry of the DNS record corresponding to the at least one sender, and identifying in the authentication report a second condition of an email message associated with the at least one sender when the at least one authentication failure conditions specific to the one of the senders is satisfied (at least paragraph 18, verifies that the mail sender 104 is authorized to use a stamp--for example, it verifies that the mail sender 104 is up to date on payments, has stamps in his account, has not violated any business rules that limit his ability to stamp e-mail, etc.); par. 33; for example the sender of the message could be notified that a message was received claiming to be from the sender 104 but was not successfully validated. In one embodiment, a report is also made 222 to the stamp authority 102).
As per Claim 9. The computer-implemented method of claim 8 wherein the computer-implemented method further comprises sending each generated authentication report to a validation service via a wide area network (WAN), for indirect sharing, by the validation service, of the generated authentication report with a corresponding one of the plurality of senders (at least paragraph 33; for example the sender of the message could be notified that a message was received claiming to be from the sender 104 but was not successfully validated. In one embodiment, a report is also made 222 to the stamp authority 102).
As per Claim 11. The computer-implemented method of claim 2 wherein each of the plurality of senders has been validated prior to the performance of the computer-implemented method, and wherein identifying the corresponding sender comprises accessing a list of validated senders and selecting the corresponding sender from the accessed list (at least paragraph 38; stamp authority 102 may keep its own list, compiled based on third-party data or its own research, of domain names and valid From: headers and entity names associated with those domain names).
Claims 12-19, 21 do not, in substance, add or define any additional limitations over claims 2-9, 11 and therefore are rejected for similar reasons, supra. The claims are apparatus claims for performing the method of claims 2-9, 11.

Claims 10, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dreymann in view of RFC 4408, further in view of Lalonde et al (hereinafter “Lalonde”, 7,072,944).
Dreymann and RFC 4408 fail to explicitly disclose wherein generating the authentication report includes identifying an originating IP address for each email message represented in the authentication report. However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Lalonde. Lalonde discloses, in an analogous email authentication art, comparing a purported IP address from a message with the actual IP address from a DNS and warning the user if the IP address is not associated with the actual IP address (at least col. 5:45-6:7). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Lalonde’s IP address verification notification with Dreymann and RFC 4408 as this would provide the user with additional helpful information regarding a claimed sender’s actual information, as Dreymann already includes the domain, including the IP address would be an obvious enhancement as shown by Lalonde.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY TODD/Primary Examiner, Art Unit 2443